Citation Nr: 1818886	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-35 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to May 29, 2014 for the award of a 50 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to August 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for PTSD, rated 10 percent, effective January 30, 2008.  An interim (June 2014) rating decision increased the rating for PTSD to 50 percent, effective May 29, 2014.  [Another interim (August 2017) rating decision increased the rating for PTSD to 70 percent and granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), each effective February 9, 2017.  He has not filed a notice of disagreement with any aspect of that rating decision, and those matters are not before the Board.]  In October 2017, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

The RO has addressed this appeal as from the June 2014 rating decision, and some discussion of the procedural history is indicated.  The Veteran perfected an appeal of the initial rating assigned for PTSD by the September 2008 rating decision.  In a June 2014 statement, he reported he was continuing his appeal because while he was satisfied with the 50 percent evaluation, he was seeking an earlier effective date for the increase.  In essence, therefore, his continued disagreement with the effective date for the increase is a continuation of his disagreement with the rating decision that granted service connection for PTSD (because the "staged" grant of a 50 percent rating was not a full grant of the benefit that was sought).  The RO issued a statement of the case (SOC) addressing the effective date matter in September 2014.  In an October 2014 substantive appeal, he reported he was seeking an earlier effective date for the increase.  Notably, he checked the appropriate box to indicate he was only appealing certain issues and listed the matter as "entitlement to an effective date earlier than May 29, 2014 for a higher than 10 percent evaluation."  At the Board hearing, the Veteran's representative acknowledged that (as was discussed at a pre-hearing conference) the issue on appeal is entitlement to an increased rating for PTSD prior to May 29, 2014.

FINDING OF FACT

It is reasonably shown that throughout prior to May 29 2014, the Veteran's PTSD was manifested by symptoms that resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; however, occupational and social impairment with reduced reliability and productivity due to the PTSD was not shown.


CONCLUSION OF LAW

The Veteran's PTSD warrants a 30 percent (but no higher) rating throughout prior to May 29, 2014.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Inasmuch as this appeal is from the initial rating assigned with the grant of service connection, statutory notice had served its purpose, and its application was no longer necessary. 
	
The Veteran's pertinent treatment records have been secured.  The RO arranged for VA PTSD examinations in May 2008 and June 2014.  The reports of these examinations are described in greater detail below.  In several statements, the Veteran contended the May 2008 examination was not adequate because it was performed at the VA medical center where he had worked, preventing him from being forthright about the extent of his symptoms, and because the examination itself was short.  However, the Board finds that a remand for another examination is not necessary.   The Veteran was thereafter again examined, and any inadequacies in the earlier examination were cured by the findings made on a later one and by his October 2017 testimony.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran and his representative have not raised any other issues regarding VA's duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Factual Background

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran's service personnel records show he served in Vietnam and was awarded a Combat Action Ribbon (CAR).

The Veteran filed a claim of service connection for PTSD on January 30, 2008.

A December 2006 VA treatment record notes the Veteran complained of intermittent panic attacks associated with nightmares.  A PTSD screening was positive, and panic attacks were assessed.  He reported he was feeling fine and very active in life activities.  The physician noted that Xanax was prescribed.  A March 2007 VA treatment record notes he reported increasing stress at work due a threatening patient until he quit in October 2006.  He had insomnia due nightmares.  He was much better at the time of the evaluation but still had occasional bad dreams.  Otherwise he was feeling calm, comfortable, and free of symptoms in recent weeks.  The physician noted he had a history of mental health problems, including hypervigilance, avoidance behavior, flashbacks, and nightmares, until the 1980s.  The symptoms faded substantially until a 1988 trip to Jamaica, from which he had to return from because it reminded him of Vietnam, and a work-related incident October 2006.  PTSD, currently in remission, was diagnosed.  On evaluation, he was pleasant, cooperative, polite, calm, and sociable.  He was appropriately attired and well-groomed.  He had no abnormal movements, and his speech was normal.  His mood was good, and his affect was euthymic.  He had no suicidal or homicidal ideation.  There was no anxiety, psychosis, or paranoia.  His cognition was intact, and memory was sharp.  His judgment and insight were good.  

In an April 2008 statement, the Veteran reported he had suppressed his feelings since experiencing stressful events, including combat, in service until he received credible death threats while a VA employee.  He said experiencing the threat brought back the suppressed feelings and that he found himself looking over his shoulder like he did in Vietnam.

On May 2008 VA psychiatric examination, mild anxiety disorder, not otherwise specified (NOS) was diagnosed.  A review of the Veteran's treatment records found he had complained of a lot of PTSD symptoms over several years.  The examiner noted a VA treatment provider diagnosed PTSD in March 2007 but that further treatment was not warranted.  The Veteran reported he had been prescribed Xanax for years to help with sleep.  He reported that he was still on edge and that his symptoms came and went.  He denied having nightmares but reported his sleep had not been good for a long time.  He tried not to think of Vietnam.  The examiner noted he described fairly infrequent symptoms of a mild severity and short duration with remissions that could last up to a few days.  He resigned from VA in 2006 because the threat was too stressful to him.  He lived alone, but was close with his family and friends.  He kept up with routine responsibilities of self-care and had leisure activities.  On examination, he demonstrated no impairment of thought process or communication, delusions, or hallucinations.  His eye contact and interactions were normal.  He denied suicidal or homicidal ideation.  He was fully oriented and denied  memory loss, obsessive or ritualistic behaviors, and recent panic attacks.  His speech was normal.  He denied impaired impulse control.  The examiner opined his symptoms did not meet the criteria for PTSD because he did not endorse enough symptoms of persistent avoidance but noted he did endorse a wide variety of mild symptoms of PTSD, including persistent re-experiencing, avoidance, and increased arousal.  The examiner opined the PTSD symptoms were not severe enough to require continuous medication or to interfere with occupational and social functioning.  

An August 2008 VA treatment record notes the Veteran actively participated in daily activities.  He complained of rare panic attacks associated with nightmares, which were "extremely better controlled" since he quit his job.  February 2009 and January 2010 VA treatment records note the same.

In his January 2009 notice of disagreement, the Veteran contended the May 2008 VA examination should not have occurred where he had worked and asserted that the examination was brief and lacking in detail.  He reported he was not suicidal but had attempted suicide in the past.  In his September 2010 substantive appeal, he reported he had been hospitalized three times for anxiety disorder since returning from Vietnam.  Dates were not provided.   

VA treatment records continued to note he reported having rare panic attacks associated with nightmares.  In October 2013, he denied having any panic attacks.  

A May 29, 2014 VA treatment record notes he complained of mood swings, social withdrawal, insomnia, and suicidal ideation.  He reported he began taking more medication.  Uncontrolled PTSD was assessed, and he was referred for mental health treatment.  On the same day, he reported feeling anxious and having symptoms of PTSD.  He reported he had been depressed for the past few years and that it was increasing in severity.  He was isolating himself from friends and loved ones.  His appetite and energy level were poor.  His motivation and ability to concentrate were also diminished.  He also complained of memory difficulties.  He had lost interest in a hobby.  He denied panic attacks, but continued having sleep difficulties with weekly nightmares.  While he had on and off suicidal ideation, he denied any current suicidal or homicidal ideation.  He also endorsed intrusive memories, avoidance symptoms, irritability, hypervigilance, and an exaggerated startle response.  The physician described the recent course of the illness as moderate, but noted it was increasing in severity.  On examination, he was neatly and appropriately dressed and groomed.  He was interactive, appropriate, and pleasant.  He was fully oriented.  His eye contact was appropriate.  His speech and psychomotor activity were normal.  His mood was described as depressed and anxious.  His affect was appropriate.  His thought process was linear and coherent.  He denied having hallucinations.  His cognitive function, insight, and judgment were intact.  PTSD and unspecified depressive disorder were diagnosed.  A depression screening was suggestive of severe depression.

On June 2014 VA examination, PTSD, moderate to severe in intensity, was diagnosed.  The Veteran reported he was socially isolating himself, avoiding friends and family, and had a markedly diminished interest in activities he once enjoyed.  His symptoms included a depressed mood, anxiety, panic attacks that occurred weekly or less often, nightmares, chronic sleep impairment, flattened affect, disturbances of motivation or mood, and difficulty in adapting to stressful circumstances.  The Veteran reported he had experienced his symptoms since active duty service.  The examiner opined the level of occupational and social impairment was best summarized as occupational and social impairment with reduced reliability and productivity.  The examiner summarized his personal, military, and medical history in detail.  He reported that after the October 2006 incident at VA triggered his PTSD symptoms, he ran his own landscaping business until 2010, when he became too overwhelmed.  The examiner noted he had been prescribed Xanax since 1999.  He also reported having to make three trips to the emergency room because he believed he was having a heart attack, but was given a clean bill of health.  Dates were not provided.  PTSD was diagnosed in May 2014, and he was prescribed medication.  He denied seeking psychiatric treatment prior to then.  On examination, he was fully alert and oriented.  His eye contact was good, and his speech was normal and logical.  He had no motor abnormalities.  He described his mood as depressed most of the time.  His affect was mood congruent, full in range, and well-related.  He denied hallucinations and delusions.  He denied current suicidal ideation, but acknowledged experiencing suicidal ideation in the past.  He denied homicidal ideation.  He denied memory deficits.  His intellectual capacity was normal.  His insight was good, and his judgment was unimpaired.  The examiner noted the PTSD diagnosis was a correction of the anxiety disorder NOS diagnosis.  The Veteran acknowledged not being completely honest with the 2008 examiner because he was ashamed of his symptoms and had previously worked with the evaluator.  

In a June 2014 statement, the Veteran reported he downplayed his symptoms in March 2007 because he knew the treating physician.  

A September 2014 VA treatment record notes the Veteran reported he had been experiencing the PTSD symptoms since returning from Vietnam.  

In a February 2017 application for TDIU, the Veteran asserted his PTSD prevented him from being able to follow any substantially gainful employment as of October 2006.

At the October 2017 Board hearing, the Veteran testified that he resigned from his job with VA in October 2006 because of the confirmed threat of violence to him.  He sought VA psychiatric treatment and PTSD was diagnosed in 2007.  He reported he wasn't fully forthright with the treatment provider or a May 2008 examiner because the treatment and examination occurred where he worked.  

Legal Criteria 

The Veteran contends that the 50 percent rating assigned for his PTSD from May 29, 2014 should be made retroactive to the date of his claim seeking service connection for such disability.  

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  

The effective date of the award of service connection for the PTSD (based on the date the claim for such benefit was received) is not in dispute.  The Veteran specifically seeks that the 50 percent rating that was ultimately assigned for the disability effective from May 29, 2014, be made retroactive to the date of his claim (and award of service connection), January 30, 2008.  The Board notes the current evaluation period extends back to the to the January 30, 2008 date of claim because he has perfected an appeal of the September 2008 rating decision that granted service connection for PTSD.  

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

PTSD is rated under the General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130, Code 9411.  A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.
The evidence of record reveals psychiatric diagnoses other than PTSD (depressive disorder).  However, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In the instant case, the VA examiners and his treatment providers have generally related the Veteran's psychiatric symptoms to the PTSD.  Therefore, for the limited purposes of this appeal only, the Board will consider all psychiatric symptoms shown as due to the service-connected PTSD.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis 

On longitudinal view of the record, and with resolution of reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 4.3), the Board finds it is reasonably shown that throughout prior to May 29, 2014, the disability picture presented by the Veteran's PTSD reflects occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Even though the May 2008 examiner only described the psychiatric symptoms as mild and the Veteran reported his symptoms had improved since he stopped working for VA in October 2006, the record shows that he consistently complained of intermittent panic attacks, chronic sleep impairment, and suspiciousness.  Such symptoms are observable by the person experiencing them, and the Veteran is competent to report them.  The Board finds no reason to question the credibility of his reports.  Accordingly, the criteria for the next higher (30 percent) rating for the Veteran's PTSD are shown to have been met for the period prior to May 29, 2014, and that such rating is warranted for the PTSD throughout prior to that date.  38 C.F.R. § 4.7.  

However, the next higher (50 percent) schedular rating for the PTSD is not warranted prior to May 29, 2014.  Prior to that date, the Veteran's PTSD was not manifested by symptoms that resulted in impairment greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity due to the PTSD was not shown.  The Board recognizes the Veteran asserts he quit his VA job early due to symptoms that were triggered by a credible threat to his safety and that he downplayed the severity of his symptoms to treatment providers.  However, medical evaluations that were based on the treatment providers' or examiner's observations, rather than the Veteran's reported symptoms, were essentially normal during the period under consideration.  He was found to be alert, calm, and fully oriented.  His cognitive abilities were intact, and his judgment and insight were good.  His speech was normal.  In March 2007, his mood was good, and his affect was euthymic.  VA treatment records also show he still actively participated in leisure activities (reflected in descriptions of his health in other than a PTSD context).  In addition, the June 2014 examiner noted that the Veteran ran his own landscaping business from 2006 to 2010.  While the Veteran reported he had attempted suicide and been hospitalized for anxiety in the past, he did provide dates for when such events occurred, and it is not shown that they occurred between January 2008 and May 2014.  Notably, the May 2014 VA treatment records show he reported his symptoms had been increasing in severity, suggesting they were not as severe earlier.  The disability picture presented does not reflect or suggest occupational and social impairment with reduced reliability and productivity, so as to warrant a 50 percent rating prior to May 29, 2014.  The preponderance of the evidence is against a rating in excess of 30 percent for the PTSD prior to May 29, 2014.  

As noted in the Introduction, an August 2017 rating decision granted the Veteran a TDIU rating, effective from February 9, 2017.  He has not filed a notice of disagreement with the effective date assigned, and that the matter of entitlement to a TDIU rating is not raised separately in the context of the instant claim for increase.  See Shinseki v. Rice, 22 Vet. App. 447 (2009).  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

An increased (to 30 percent, but no higher) rating is granted for the Veteran's PTSD throughout prior to May 29, 2014, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


